 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDa false reason to conceal the discriminatory motive, where there was disparity oftreatment between the discharged employee and other employees who had committed.similar offenses,18 or where a rule, long dormant in practice, is suddenly invokedagainst a union member. It is true that the flagrant abuses of the employees' rightsunder the Act make the discharges strongly suspect and entitled to the closest scrutiny.When, however, an employee engages in conduct for which any other employeecould and should have been discharged, his union membership provides no exemption.It is recommended that the complaint insofar as it alleges Respondent violatedSection 8(a) (3) of the Act be dismissed.IV. THE REMEDYHaving found that the Respondent has engaged in and is engaging in certainunfair labor practices, I shall recommend that it be ordered to cease and desisttherefrom and take certain affirmative action in order to effectuate the policies ofthe Act.I shall also recommend that the election in Case No. 5-RC-4324 be set aside anda new election directed.Upon the basis of the foregoing findings and conclusions, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Section 2(6) and (7) of the Act.2. Laundry & Dry Cleaning International Union, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.Respondent has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed by Section 7 of the Act, thereby violating Section8(a) (1) of the Act.4.Respondent has not discriminated against its employees within the meaningof. Section 8 (a) (3) of the Act.5. The aforesaid unfair labor practices are unfair labor practices within the meaning,of Section 8 (a)( 1 ) of the Act.[Recommended Order omitted from publication.]1sThe General Counsel attempted to show that other employees had been reinstated-after unexcused absences.Wong's explanation, and a credible one, was that employeesoften returned after an absence of weeks or months looking for employment and, if It wasavailable, they were given It.Milk,Ice Cream Drivers and Dairy Employees,Local No. 783,of International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America..and Cream Top Creamery,Inc.CaseNo. 9-CB-1139. June 4, 1964DECISION AND ORDEROn January 22, 1964, Trial Examiner James F. Foley issued hisDecision in the above-entitledcase,finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in his attached Decision.Thereafter,the Respondent filed exceptions to the Decision together with a sup-porting brief.The General Counsel and the Charging Party filed''exceptions and supporting briefs relating to the scope of the TrialExaminer's Recommended Order.147 NLRB No. 34. MILK, ICE CREAM DRIVERS, ETC., LOCAL NO. 783265::Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Decisionof the Trial Examiner and the entire record in this case, including theexceptions and briefs, and hereby adopts the findings, conclusions,'and recommendations of the Trial Examiner as modified and ampli-fied below.1.The Trial Examiner found, and we agree, that Respondent'sstrike,which began on June 1, 1963, was unlawful because of Re-spondent's failure to comply with the requirements of Section 8 (d)of the Act in the respects detailed in his Decision.The record reflects,,although the Trial Examiner made no specific finding to that effect,that the strike was accompanied throughout its course by picketing.The General Counsel and the Charging Party have excepted to theTrial Examiner's failure to include in his Recommended Order a pro-vision requiring the Respondent to cease and desist from picketinguntil it has fully complied with the requirements of Section 8 (d).We find merit in this exception and shall accordingly revise the Rec-ommended Order to include therein a provision requiring the Re-spondent to cease and desist from inducing to strike, by means ofpicketing or otherwise, the employees of Cream Top Creamery, Inc.,within the unit covered by Respondent's contract, for the purpose ofmodifying or terminating such contract without first complying withSection 8 (d) of the Act 22.The Trial Examined properly found that the notices which theRespondent had filed with the Federal and State mediationagencieson August 8, 1963, failed to satisfy the requirements of Section8(d) (3) since they were filed more than 2 months after the inception1we agree with the Trial Examiner that the sections of chapter 336 of the KentuckyRevised Statutes which he has summarized in his Decisionestablishthat there is in-existence a State mediation.and conciliation agency to which notices of termination ormodification of a contract must be given under Section 8(d) (3) of ourAct.The provisoto section 336.150 of the Kentucky statutesthat the authority of the Stateagency shallnot be applied when the authority of a Federal agency has been invoked or when theFederal agency has assumed jurisdiction does not nullify the requirement of Section8(d) (3) that the State agency be notified of the existence of a potential labor dispute,even though the only effect of such notification may be to havethe Stateagency defer tothe Federal agency.Q Broward County Carpenters'District Council andLocalUnions Nos. 1394,1947,3206,and 1766,United Brotherhood of Carpenters and Joiners of America,AFL-CIO (Broward'Builders' Exchange,Inc.),122 NLRB 1008. It is possiblethat the Unionmay havepicketed at certain locations for purposes other than inducing employees within its unitto strike.However,as noted above,our Order is limited to such picketing as induces`employees who are members of Respondent's unit to strike for the purpose of modifying orterminating Respondent's contract with the Company. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the strike.The General Counsel has excepted to the Trial Exam-iner's failure specifically to find that new notices pursuant to Section8(d) (3) must be given to the State and Federal mediation agenciesby the Respondent before it may renew its strike.Although we be-lieve that a finding to that effect is implicit from the Trial Examiner'sother findings, we shall, in any event, make it here.3. * The Trial Examiner found that the only issue in the bargainingnegotiations between the Respondent and the Charging Party afterMarch 31, 1963, was over the Respondent's demand that the pensionplan be modified despite the provision that neither party could seeksuch modification before April 1965.He also found that Respondent'sstrike in support of that demand was violative of Section 8(d) (4).3The Charging Party has excepted to the Trial Examiner's failure toorder the Respondent to comply specifically with Section 8(d) (4) byrefraining from striking for the purpose of modifying article 34, thepension plan provision of the agreement, and to continue to honorarticle 34 until March 31, 1965.However, as the Trial Examinerfound, and as we agree, the Respondent's strike over the refusal ofthe Charging Party to modify the pension plan was also unlawfulunder Section 8(d) (3), the specific section alleged in the complaint.As the remedy would be the same whether Respondent was refusingto bargain in violation of Section 8(d) (3) or (4), we find it unneces-sary to order the Respondent to cease and desist from.striking inviolation of any particular subsection of Section 8 (d).ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the. Board hereby orders that the Respondent, Milk, IceCream Drivers and Dairy Employees, Local No. 783 of InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof. America, its officers, agents, representatives, successors, and as-signs, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Cream Top Creamery,Inc., concerning the termination or modification of the Respondent'sagreement with. said Company by failing in compliance with Section8(d) (3) of the Act to notify, before striking, the Kentucky Depart-ment of Labor or any other appropriate State agency and the FederalMediation and Conciliation Service, of the existence of a dispute,within 30 days after service of written notice upon Cream Top Cream-ery, Inc., as required by, Section 8(d) (1), of proposed termination ormodification of any existing collective-bargaining contract; provided'Althoughnot specifically alleged in the complaint,the Section 8(d) (4)' issue was fullylitigated at the hearing. MILK, ICE CREAM DRIVERS, ETC., LOCAL NO. 7 3 3267however, that no such notices under Section 8 (d) (3) shall be requiredif an agreement is reached within 30 days following service of a noticeof proposed termination or modification.(b) Engaging in, or inducing by means of instructions, picketingor otherwise, the employees of Cream Top Creamery, Inc., in the unitcovered by Respondent's contract to engage in, a strike against saidCompany for the purpose of modifying or terminating a collective-bargaining contract, without first having complied with the require-ments of Section 8 (d) of the Act.2. Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at the business offices of Milk, Ice Cream Drivers andDairy Employees, Local No. 783 of International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, copiesof the attached notice marked "Appendix." 4 Copies of said notice, tobe furnished by the Regional Director for the Ninth Region, shall,after, being duly signed by official representatives of Respondent, beposted by Respondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to members of Respondent are cus-tomarily posted.Reasonable steps shall be taken by Respondent toinsure that said notice is not altered, defaced, or covered by any-othermaterial.(b) Furnish to the Regional Director duly signed copies of the at-tached notice for posting by Cream Top Creamery, Inc., if willing, for60 consecutive days, at places where notices to its employees are cus-tomarily posted.(c)Notify the- Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.'In the eventthat thisOrder is enforcedby a decree of a United States Court ofAppeals, thereshall be substitutedfor the words "a Decision and Order"the words "aDecreeof the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO MEMBERS AND ALL EMPLOYEES OFCREAM Top CREAMERY, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT refuse to bargain collectively with Cream TopCreamery, Inc., by failing to notify, before striking, the FederalMediation and Conciliation Service and the appropriate Stateagency of the existence of a dispute within the meaning of Section 268DECISIONSOF NATIONALLABOR RELATIONS BOARD8(d) (3) of the Act, within 30 days after service of written noticeupon Cream Top Creamery, Inc., pursuant to Section 8(d) (1)of the Act, of proposed termination or modification of an existingcollective-bargaining contract; provided, however, that no suchnotice under Section 8(d) (3) shall be required if an agreement isreached within 30 days following service of a notice of proposedtermination or modification.WE WILL NOT engage in, or induce by means of instructions,picketing or otherwise, the employees of Cream Top Creamery,Inc., in the unit described in our contract to engage in, a strikeagainst said Company for the purpose of modifying or terminat-ing a collective-bargaining contract, without first having compliedwith the requirements of Section 8 (d) of the Act.MILK, ICE CREAM DRIVERS AND DAIRY EMPLOYEES,LOCAL No. 783 of INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees and union members may communicate directly with theBoard's Regional Office, Room 2023, Federal Office Building, 550Main Street, Cincinnati, Ohio, Telephone No. 381-2200, if they have.any question concerning this notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case, Case No. 9-CB-1139, was brought under Section 10(b) of the NationalLaborRelationsAct, as amended (61 Stat. 136, 73 Stat. 519), herein called the Act,on a charge filed July 17, 1963, andamendmentsfiled July 31 and August 16, 1963,againstMilk, Ice Cream Drivers and Dairy Employees, Local No. 783 of Interna-tionalBrotherhood of Teamsters, Chauffeurs,WarehousemenandHelpers ofAmerica, herein called Respondent, by Cream Top Creamery, Inc., herein calledCompany.On August 23, 1963, General Counsel issued a complaint against Re-spondent.Respondent is charged with violating Section 8(b)(3) of the Act forfailing to give until August 8, 1963, the noticeSection 8(d) (3) of the Act requiresbe given to the Federal Mediation and Conciliation Service and the Departmentof Labor, Commonwealth of Kentucky, or its commissioner, within the 30 daysfollowing its 60-day notice of January 30, 1963, to the Company that it wished toterminate or modify the collective-bargaining contract between them, and for en-gaging ina strike beginning June 1, 1963.Respondent, by answer filed September 3,1963, denied the violation. It alleged the affirmative defenses that (1) the Com-pany waived thesending ofthe notice required by Section 8(d) (3) of the Act, andwas estoppedfrom assentingRespondent's failure to give it; (2) a technical violationfor failure to give the statutory notice is without a remedy since Respondent andCompanybargainedfor a period of 2 months following March 31, 1963, beforeRespondent engaged inthe strike beginningJune 1,1963; and(3), neither the Ken- MILK, ICE CREAM DRIVERS, ETC., LOCAL NO. 783269tucky Department of Labor nor the Federal Mediation and Conciliation Service heldany meetings between the parties following the giving of the notice on August 8,1963.By amendment to the answer at the hearing on September 30, 1963, Respond..ent also alleged that it was the Company, and not it, which was required to give thenotice as the strike was caused by the Company's proposals and not those of Respond-ent, and, in any event, notice to the Kentucky Department of Labor was not required.as this agency was not an active and functioning mediation and conciliation servicewithin themeaningof Section 8(d) of the Act.On September 30, 1963, a hearing was held before Trial Examiner James F. Foleyin Louisville, Kentucky,. on the complaint and amended answer.General Counsel,Respondent and Company, as the Charging Party, were represented at the hearing.The parties were afforded an opportunity to be heard, make oral argument, and filebriefs.Respondent and Company filed briefs after the close of the hearing.FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE COMPANYThe Company, a Kentucky corporation with office and principal place of businessin Louisville, Kentucky, is engaged in the processing of milk products and relatedproducts such as chocolate milk, orange drink, ice cream, etc., and their sale anddistribution at wholesale and retail levels.During the 11-month period endingAugust 31, 1963, the Company purchased materials, supplies, and equipment di-rectly from outside the State of Kentucky that had a value in excess of $43,000, andindirectly from outside the State of Kentucky that had a value in excess of $76,000.The Company's total sales at wholesale and retail for the year ending September 30,1963, including an estimated figure for September, have a value of approximately$900,000.The strike, starting June 1, 1963, and in effect at the time of the hearing,,caused a reduction in the dollar value of sales of approximately $100,000. I findthat the Company is engaged in commerce within the meaning of Section 2(6) and(7) of the Act and that assertion of jurisdiction will effectuate the purposes of theAct.U. THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization within the meaning of Section 2(5) of theAct.III. THEUNFAIR LABOR PRACTICESA. The evidence 1Respondent is the collective-bargaining representative of a unit of 23 to 24 em-ployees employed by the Company consisting of retail and wholesale milk drivers,ice cream drivers, and plant employees, excluding office clerical employees, guards,and supervisors.On April 1, 1960, the Respondententered intoa collective-bargaining contract with the Company herein called the contract.2The last article,article 36 of the contract,is asfollows:This contract shall be effective from and after the date hereof and shall con-tinue through March 31, 1963, and shall continue from year to year thereafter,ending onMarch 31, of each year thereafter, but subject to the right of anyparty hereto to terminatesame as ofApril 1, of any year following the year1962, by giving not less than 60 days written notice ofits intentionto do so.Article 34 of the contract provides for welfare and pension funds. Section 6 ofarticle 34 providesas follows:Notwithstanding that this contract and the contracts which may follow it maybe terminated prior to April 1965,itisagreedthat until April 1965, that1Findings of fact are premised on stipulations, documentary evidence, and the testi-mony of Martin Willinger, secretary-treasurer of the Company.He testified for the Gen-eral Counsel and the Respondent.Paul Schweitzer, a business representative of Respond-ent,was the only other witness.The latter's testimony has to do only with the extenttowhich he dealt with the Kentucky Department of Labor in negotiating collective-bargaining contracts.z Eight other dairy companies were joint negotiators with the Company.However,each company signed a separate contract with Respondent.It is undisputed that theCompany had appropriately withdrawn from the joint negotiating group prior to anyconduct in issue in this proceeding. 270DECISIONS^OF NATIONAL LABORRELATIONS, BOARDneither the Union nor any of its representatives nor any employee covered bythis agreement shall make any requests that the amount which each Employeris required by Section 3 of this Article to pay to said Pension Fund be changedand during said period the Employers shall not have any obligation to negotiateor bargain with the Union with respect to such change .3On or about January 30, 1963, the Respondent notified the Company of its desireto terminate the contract. It did not notify the Federal mediation service or theKentucky Department of Labor of its desire to terminate the contract with the Com-pany within 30 days after the notice to the Company. It gave this notice to both onAugust 8, 1963. In the first week of April 1963, the Respondent and the Companybegan negotiations for a new contract.Prior to meeting, the Respondent presentedproposals to the Company and the Company presented counterproposals to Re-spondent.About April 20, the Company's counterproposals were rejected by Re-spondent, and from then on the negotiations dealt with the Respondent's proposals.Except for item 3 of the proposals, Respondent and the Company had reached agree-ment before the latter engaged in a strike starting June 1, 1963.The third item of Respondent's proposals provided for increasing the Company'spayments to the pension fund from $10, $11, and $12 monthly for 1963, 1964, and1965, respectively, to $5 weekly for the first 2 years of a contract and $6 per weekthereafter.The Company did not include any changes in the pension fund pay-ments in its counterproposals. Its position was that changes in the pension fundpayments were not a subject for negotiation until April 1965.However, in responseto many threats by Respondent prior to June 1, 1963, of a strike starting June 1,if it did not agree to the proposal for the increase in pension fund payments, theCompany did offer to make some increase in the payments.4 Respondent turneddown such an offer. It indicated it had no objection to the Company calling a meet-ing of its employees and apprising them of the increase it was willing to make.Company representatives met with the employees, and informed them of the increase.The employees informed the Company through Respondent's Senior Business Repre-sentativeHoward Hanes that they rejected the offer.Respondent struck on June 1,1963, in support of its demands for the above-stated increases in the monthly pensionpayments being made by the Company. The strike has been continued since June 1.It was in effect on September 30, 1963, the date of the hearing.aOn August 8, 1963, Respondent, by telegram, notified the Federal Mediation andConciliation Service, and Department of Labor, Commonwealth of Kentucky, thatthe collective-bargaining contract between it and the Company would expire "inthe near future."Willinger, the Company's secretary-treasurer, met with a repre-sentative of the Federal Mediation and Conciliation Service on at least two occasionsfollowing the notice given to it by Respondent.He also had several telephoneconversations with one of its representatives.6On September 3, 1963, CommissionerCarl Cabe of the Kentucky Department of Labor addressed a letter to the Companyin which he informed it of the notice the department had received from Respondent.He also included in his letter the paragraph that "This is a routine notice as requiredby law which' enables this Department to contact the Company and the Union,advising them that this Department is at your disposal to assist you in any mannerpossible."On receipt of the letter on September 5, by the Company, Willingertelephoned Commissioner Cabe.They briefly discussed the dispute.Willingerinformed Cabe that a strike had been in progress since June 1, 1963, and stated tohim that nothing could be gained at that point by an attempt by him to mediate thedispute.Commissioner Cabe agreed with Willinger.Cabe stated to Willinger thatthe Company could file an unfair labor practice charge with the Board.There isno evidence that either the Federal Mediation and Conciliation Service or theKentucky Department of Labor arranged to have representatives of Respondentand the Company meet with its representatives to explore the possibilities of settlingthe dispute.3In section 3 of article 34 of the contract there is set out the payments to he made bythe Company to the pension fund for each employee for each month of a calendar yearbeginning with April 1958.The monthly payment for 1958 was $5. Section 3 providesan increase of $1 per month for' each calendar year beginning with 1959. The monthlypayment for 1903 is $10 and for 1904 and 1965, $11 and $12, respectively.AThe other eight dairy companies which previously had jointly negotiated with Re-spondent had agreed to the changes in the pension fund payments demanded by Respondent.5 Between March 31 and June 1, 1963, the day the strike was begun, the provisions ofthe contract remained in effect.UThe record does not show what was discussed at the meetings or in the telephoneconversations. MILK, ICE CREAM DRIVERS, ETC., LOCAL NO. 783271'Section 336.140 of chapter 336 of Kentucky Revised Statutes,' with the heading"Commissioner to investigate and mediate labor disputes," empowers the commis-sioner to inquire into the causes of strikes, lockouts, and other disputes betweenemployers and employees, to endeavor to effect an amicable settlement, and tocreatewithin the department boards to which disputes between employers andemployees may be submitted on the request of the employer and employees formediation.Section 336.150 of chapter 336 provides that the commissioner may actas conciliator and mediator and appoint conciliators. and mediators in labor disputeswhenever his intervention is requested by either party, and he may offer his servicesas conciliator and mediator if any emergency by reason of a labor dispute is foundto exist at any time.Whenever his services as conciliator and mediator are acceptedby both parties to a labor dispute, he is required promptly to investigate andundertake to conciliate and mediate the dispute without delay.There is a provisothat the authority in section 336.150 shall not apply where the authority of aFederal agency has been invoked or a Federal agency assumes jurisdiction.More-over if the commissioner has assumed jurisdiction, and a Federal agency thereafterassumes jurisdiction, the authority of the commissioner shall cease pending Federaljurisdiction.Paul Schweitzer, business representative of Respondent for 12 years and witnessfor Respondent, testified that he negotiated contracts for Respondent, but at notime during any of the negotiations did the Commonwealth of Kentucky furnisha conciliator or mediator.He also testified that Respondent's Senior Business Repre-sentative Hanes sent the telegram to the Kentucky Department of Labor.He saidhe did not know whether there was a reply to the telegram.He admitted a replycould have been made.He also admitted he had never requested the KentuckyDepartment of Labor or its commissioner to conciliate or mediate a dispute.Histestimony is silent as to whether he had knowledge of a request being made bySenior Business Representative Hanes, or any other representative of a labor or-ganization, other than Hanes' belated notice to the commissioner on August 8, 1963.I assume from his silence in this respect that he did not have such knowledge.B. Analysis and conclusionsSection 8(d) of the Act, among other things, states the following:That where there is in effect a collective-bargaining contract coveringemployeesin anindustry affecting commerce, the duty to bargain collectivelyshall also mean that no party to such contract shall terminate or modify suchcontract, unless the party desiring such termination or modification-(1) serves a written notice upon the other party to the contract ofthe proposed termination or modification sixty days prior to the expirationdate thereof, or in the event such contract contains no expiration date,sixty days prior to the time it is proposed to make such termination ormodification;(2) offers to meet and confer with the other party for the purpose ofnegotiatinganew contract or a contract containing the proposedmodifications;(3) notifies the FederalMediation and Conciliation Service withinthirty days after such notice of the existence of a dispute, and simultane-ously therewith notifies any State or Territorial agency established tomediate and conciliate disputes within the State or Territory where thedispute occurred, provided no agreement has been reached by that time;and(4) continues in full force and effect, without resorting to strike orlockout, all the terms and conditions of the existing contract for a periodof sixty days after such notice is given or until the expiration date of suchcontract,whichever occurs later:The evidence discloses that Respondent has engaged in a strike against theCompany since June 1, 1963. to enforce its demand for specified increases in themonthly pension fund payments made by the Company. Respondent has not struckthe Company to enforce any demands relating to the other matters covered by thecontract.The contract, which was effective on April 1, 1960, had the earliestexpiration date of March 31, 1963, in regard to these other matters.Respondentand the Company had reached agreement on these matters prior to the strike. ItAs also clear from the evidence that Respondent did not notify the Federal Media-tion and Conciliation Service or the Kentucky Department of Labor until August 8,1963, of its intention to terminate the contract although it so notified the Company 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDon or about January 30, 1963, and 30 days from that. date no agreement had beenreached on a new contract, or a modification of the existing contract.It is clear from the provisions of section 6 of article 34 of the contract that April1965 is the earliest expiration date of the contract insofar as it provides in section 3of article 34 for monthly pension fund payments to be made by the Company.This is so notwithstanding that article 36 of the contract states March 31, 1963, tobe the earliest termination date of the contract.Section 6 of article 34 of the con-tract expressly provides that notwithstanding that the contract and the contractswhich may follow it may be terminated prior to April 1965, neither Respondent,not its representatives, nor Company's employees shall request any change in thepension fund payments until April 1965, and that the Company has no obligationduring that period to negotiate or bargain with the Respondent with respect to sucha change.The pension fund payment provision, unlike the remainder of the con-tract, has a special termination date of April 1965.The other provisions carriedthe earliest termination date of March 31, 1963.The evidence does not disclose any agreement by the Company to waive the April1965 expiration date for the pension fund payment provision in favor of the March 31,1963, expiration date for the remainder of the contract.A concession by the Com-pany to increase the pension fund payments in the face of threats of a strike onJune 1, 1963, does not constitute a voluntary agreement to waive the April 1965earliest expiration date.So, on June 1, 1963, when the strike began, the contractinsofar as it related to pension fund payments was in effect?Nothing has inter-vened since June 1, 1963, that constitutes a waiver by the Company of the earliestexpiration date of April 1965.Respondent, therefore, has refused to bargain in vio-lation of Section 8(b)(3) of the Act by striking, and threatening to strike, to forcethe Company to change the contract regarding the pension fund payments prior tothe earliest expiration date of April 1965. Section 8(d)(4) of the Act mandatesRespondent to continue in full force and effect, without resorting to a strike, all the-terms and conditions of the contract until its earliest expiration date .8Respondent also violated Section 8(b)(3) of the Act by failing to comply withSection 8(d)(3)'s requirement of notifying the Federal Mediation and ConciliationService and the Kentucky Department of Labor within 30 days of the notice it gaveto the Company' on January 30, 1963, of an intention to terminate the contract, in-cluding the provisions of article 34 relating to pension fund payments by the Com-pany.9The August 8, 1963, notice did not meet the requirements of Section 8(d) (3)sinceRespondent was engaged at the time in a strike illegal under both Section8(d)(3) and Section 8(d)(4).Respondent's contention that the commissioner ofthe Kentucky Department of Labor is not a functioning mediator and conciliator,and that the department is not a functioning conciliation and mediation service, iswithout merit. It is obvious from the evidence(supra)that the Kentucky Depart-ment of Labor and its commissioner are authorized by statute to conciliate andmediate disputes, and are functioning pursuant to this statutory authorization. 10 Ifind no merit in Respondent's position that the strike was caused by a counter-proposal of the Company, and therefore, the Section 8(d)(3) notice should havebeen given by the Company. The evidence discloses that Respondent struck becausethe Company refused to agree to its demand for specified increases in the monthlypension fund payments made by the Company. In any event, the notice must begiven by the party initially desiring the change 11This was the Respondent and notthe Company.7As foundsupra,p.270, Respondent struck only to enforce its demand for Increasedmonthly pensionfundpayments.8 Lion Oil Company.109 NLRB 680, 686:N.L.R.B. v. Lion Oil Company,352 U.S. 282reversing and remanding 221 F.2d 231(C.A. 8) ; Local 3,United Packinghouse Workers ofAmerica, CIO (Wilson & Co., Inc.) v. N.L.R.R.,210 F. 2d 325, 331-333 (C.A. 8).D Retail Clerks International Association,Local No.1179, AFL, and Esther Luther,Agent (California Association of Employers for and in behalf of J. C. Penney company),109 NLRB754; Local No. 156. United Packinghouse Workers of America, AFL-CIO;District#4 Council, United Packinghouse Workers of America, AFL-CIO: and UnitedPackinghouse Workers of America, AFL-CIO (Du Quoin Packing Company),117 NLRB670;United Mine Workers of America, District 50, and United Mine Workers of America,Local Union No. 12915(WestVirginia Pulp & Paper Co.),118' NLRB 220. The strike isalso unlawful by reason of Respondent's failure to give timely notices as required by Sec-tion 8(d) (3) of the Act.Fort Smith Chair Company,143 NLRB 514.'°Am.algamatedMeatcutters and Butcher Workmen of North America,Local#576(KansasCity Ship Steak Co., Inc.),140 NLRB 876."Fort SmithChairCompany,143 NLRB 614. HOOD CORPORATION AND CESCO273IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of the Company, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent refused to bargain collectively in violation of Sec-tion 8(b) (3) of the Act by engaging in the strike it began on June 1, 1963, and order-ing or instructing the employees of the Company to strike, and by failing to notifythe Federal Mediation and Conciliation Service and the Kentucky Department ofLabor of the existence of a dispute within the meaning of Section 8(d)(3) of theAct within 30 days after the service of the notice on the Company that it intendedto terminate the contract, I shall order Respondent to cease and desist from violatingSection 8(b)(3) by striking, or ordering the employees of the Company to strike,without complying with the requirements of Section 8(d), and by failing to notifythe Federal Mediation and Conciliation Service and the Kentucky Department ofLabor as required by Section 8 (d) (3).CONCLUSIONS OF LAW1.Cream Top Creamery, Inc., is engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Respondent Milk, Ice Cream Drivers and Dairy Employees, Local No. 783 ofInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica is a labor organization within the meaning of Section 2(5) of the Act.3.The said Company's employees employed as drivers and plant employees, ex-cluding office clerical employees, guards, and supervisors, constitute a unit appropri-ate for the purposes of collective bargaining within the meaning of Section 9(b) ofthe Act.4.Respondent is the exclusive representative of all the employees in the aforesaidappropriate unit for the purposes of collective bargaining, within the meaning ofSection 9(a) of the Act.5.Respondent has refused to bargain collectively in violation of Section 8(b)(3)of the Act by failing to comply with Section 8(d) of the Act as found in section IIIabove.6.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]Hood Corporation and Contractors'Equipment Supply Com-pany d/b/a CescoandInternational Union of Operating En-gineers,Local370,AFL-CIO.CasesNos. 1.9-CA-0675 and19-CA-2688.Jwne 4, 1964DECISION AND ORDEROn October 23, 1963, Trial Examiner Wallace E. Royster issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision with supporting argument.147 NLRB No. 36.756-236-65-vol. 147-19